DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kido [U.S. Pub. No. 20170256352 A1].
Regarding claim 1, Kido discloses a coil electronic component (i.e., 10, Fig. 1) comprising: 
a body (e.g., 12, Fig. 1) including a multilayer structure (e.g., layers 16a-16p, Paragraph 0036, 0038, Figure 2) including outer sheets (i.e., layers 16d, 16e, 16l, 16m, Paragraph 0039, Fig. 2) including outermost coil patterns (i.e., 18a, 18b, 18i, 18j, Fig. 2) and a plurality of inner sheets (i.e., 16f to 16k) disposed between the outer sheets and including inner coil patterns (i.e., 18c to 18h), and including a first side surface (i.e., front side of body 12 in Fig. 1) and a second side surface (i.e., back side) opposing each other in a width direction (front to back as shown in Fig. 1), an upper surface (i.e., upper surface of body 12 in Fig. 1 ) and a lower surface (i.e., lower surface of body 12) opposing each other in a thickness direction (up and down direction), and a first end surface (i.e., end surface with 14a external electrode, Paragraph 0037, Fig. 1) and a second end surface (i.e., end surface with 14b electrode) opposing each other in a length direction (left to right direction); 
a first external electrode (i.e., 14a, Paragraph 0037, Figure 1) extending from the lower surface (seen as broken line, Fig. 1) to the first side surface (seen also as broken line) and electrically connected to a coil body of one of the outermost coil patterns (e.g., 18a, 18b, Fig. 1, 2); and

wherein each of the outermost coil patterns includes a coil body (i.e., loops of coil patterns 18a, 18b, 18i, 18j) and a corner portion (i.e., 25a, 25b, 25i, 25j, respectively) physically isolated from the coil body,
each of the inner coil patterns includes a coil body (e.g., coil loops of patterns 18c-18h, Fig. 2) and corner portions (e.g., 25c-25h, 26b-26h) physically isolated from the coil body, and 
each corner portion (see Figure 2) has an inner edge facing the coil body (e.g., loops of coil patterns 18a-18j, Fig. 2), the inner edge having a curved shape (see Fig. 2) connecting the lower surface to the first end surface or the second end surface.
Regarding claim 2, Kido discloses the outer sheets and the plurality of inner sheets are stacked in the width direction (e.g., front to back, see Fig. 1 and 2).
Regarding claim 3, Kido discloses each of the first and second external electrodes (14a, 14b) does not extend to the upper surface, the first side surface and the second side surface (see Fig. 1-2).
Regarding claim 15, Kido discloses coil bodies (e.g., 18a-18j) are connected to each other to form an internal coil having an overall spiral shape (Paragraph 0067, Figure 2).
Regarding claim 16, Kido discloses a direction of a core center of the internal coil (e.g., coil formed by coil bodies 18a-18j, Fig. 2) is parallel to a direction in which the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido [U.S. Pub. No. 20170256352 A1].
Regarding claim 6, Kido, Figures 1 and 2, discloses the instant claimed invention discussed above except for the inner edge of the corner portion is a concave curved line.
However, Kido, Figure 6A, discloses inner edge of the corner portion (e.g., 25a-1, Fig. 6A) is a concave curved line.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have inner edge of the corner portion be a 
Regarding claim 7, Kido discloses a radius of curvature of the inner edge of the corner portion 25a-1 ranges from 100% to 1000% of a length of a longest edge (e.g., 40, Fig. 6A) among all of the edges of the corner portion 25a-1.
Regarding claim 8, Kido discloses the instant claimed invention discussed above except for a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm. 
However, Kido discloses the dimension of the size of the electronic component 10 could be 0.4mm x 0.2mm x 0.2mm or that is 400µm x 200µm x 200µm (Paragraph 0085). The Applicant discloses in Paragraph 0030 of the Specification that the appropriate length of the exterior edges can be derived by taking into consideration the chip size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0030, applicant has not disclosed any criticality for .

Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido [U.S. Pub. No. 20170256352 A1] in view of Ishima et al. [CN 106252025 B].
Regarding claim 11, Kido discloses the instant claimed invention discussed above except for a sectional area of the corner portions disposed on the outer sheets, is larger than a sectional area of the corner portions disposed on the plurality of inner sheets.
Ishima discloses a sectional area of the corner portions (e.g., corner portions 6-7 and 8-9, Figures 8 and 9) disposed on the outer sheets (e.g., 11g, 11h, respectively), is larger than a sectional area of the corner portions (e.g., 31-42) disposed on the plurality of inner sheets (e.g., 11i, 11j, 11m, 11n, 11q, 11s) [see Figure 9]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a sectional area of the corner portions disposed on the outer sheets larger than a sectional area of the corner portions disposed on the plurality of inner sheets as taught by Ishima to the corner portions of Kido to provide the inductive device with mounting strength and improved Q value by having smaller corner portions in the inner sheets which inhibit blocking magnetic flux flow.
Regarding claim 12, Kido discloses each of the outer sheets (e.g., 16d, 16e, 16l, 16m) includes another corner portion (e.g., 25a, 25b, 26i, 26j) connected to one of the 
Regarding claim 13, Kido discloses the extension portions (e.g., corner portions extensions 20a, 20b, 20c, 20d) of the outer sheets (e.g., 16d, 16e, 16l, 16m) extend in directions toward the first and second external electrodes (14a, 14b) (see Figures 1 and 2).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido in view of Otsubo [U.S. Pub. No. 20140333407 A1].
Regarding claim 9, Kido discloses the instant claimed invention discussed above except for each of the plurality of inner sheets and the outer sheets includes a thermosetting resin.
Otsubo discloses plurality of inner sheets and the outer sheets (e.g., 2a-2d) includes a thermosetting resin [Paragraph 0049, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of insulating sheets includes a thermosetting resin as taught by Otsubo to the plurality of insulating sheets of Kido to provide the inductive component body with insulating sheets that is proportionally thin that can prevent breakage in manufacturing and at the same time provide good inductance value.
                        
                            µ
                        
                    m to 50µm.
However, Kido discloses the dimension of the completed component to be 400µm x 200µm x 200µm (Paragraph 0085). Considering the width of 200µm front to back, the thickness of each insulating layer should be about 10µm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of each of the plurality of sheets and the outer sheets ranges from 10µm to 50µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0016, applicant has not disclosed any criticality for the claimed limitations.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kido in view of Yatabe et al.  [U.S. Patent No. 10475569 B2].
Regarding claim 14, Kido discloses the instant claimed invention discussed above except for points to which the corner portions extend in the thickness direction of the body are lower than points to which the first and second external electrodes extend on the first end surface and the second end surface of the body in the thickness direction of the body. 
Yatabe discloses points to which corner portions (e.g., upper corner portions of lead out portions 505, 506 in L-shape, Fig. 13c) extend in the thickness direction of body 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrodes extend higher than corner portions of coil leads as taught by Yatabe to the inductive device of Kido in view of Ishida to provide the inductor device with extra shielding to block magnetic flux from affecting surrounding components.

Response to Argument

Applicant's arguments with respect to claims 1-3 and 6-16 have been considered but are moot in view of the new ground(s) of rejection. 
Kido discloses a coil electronic component (i.e., 10, Fig. 1) comprising: a body (e.g., 12, Fig. 1) including a multilayer structure (e.g., layers 16a-16p, Paragraph 0036, 0038, Figure 2) including outer sheets (i.e., layers 16d, 16e, 16l, 16m, Paragraph 0039, Fig. 2) including outermost coil patterns (i.e., 18a, 18b, 18i, 18j, Fig. 2) and a plurality of inner sheets (i.e., 16f to 16k) disposed between the outer sheets and including inner coil patterns (i.e., 18c to 18h), and including a first side surface (i.e., front side of body 12 in Fig. 1) and a second side surface (i.e., back side) opposing each other in a width direction (front to back as shown in Fig. 1), an upper surface (i.e., upper surface of body 12 in Fig. 1 ) and a lower surface (i.e., lower surface of body 12) opposing each other in a thickness direction (up and down direction), and a first end surface (i.e., end surface with 14a external electrode, Paragraph 0037, Fig. 1) and a second end surface 
A first external electrode (i.e., 14a, Paragraph 0037, Figure 1) extending from the lower surface (seen as broken line, Fig. 1) to the first side surface (seen also as broken line) and electrically connected to a coil body of one of the outermost coil patterns (e.g., 18a, 18b, Fig. 1, 2); and a second external electrode (i.e., 14b, Paragraph 0037, Fig. 1) extending from the lower surface to the second side surface and electrically connected to a coil body of another of the outermost coil patterns (e.g., 18i, 18j, Fig. 1, 2), wherein each of the outermost coil patterns includes a coil body (i.e., loops of coil patterns 18a, 18b, 18i, 18j) and a corner portion (i.e., 25a, 25b, 25i, 25j, respectively) physically isolated from the coil body.
Each of the inner coil patterns includes a coil body (e.g., coil loops of patterns 18c-18h, Fig. 2) and corner portions (e.g., 25c-25h, 26b-26h) physically isolated from the coil body, and each corner portion (see Figure 2) has an inner edge facing the coil body (e.g., loops of coil patterns 18a-18j, Fig. 2), the inner edge having a curved shape (see Fig. 2) connecting the lower surface to the first end surface or the second end surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837 


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837